Case 1:18-cv-00080-LEK-WRP Document 40 Filed 11/16/18 Page 1 of 6       PageID #: 397

                             ORIGINAL
                                         ~      -
           FILED UNDER SEAL PE          UJR'F-tS 7  O                  R
                                    BY OH.DER OFTHEC                 FILED IN THE
                                                          UNITED STATES DISTRICT COURT
                                                               O l~TR ICT OF HAWAII
  MIYOSHI & HIRONAKA, LLLC
  Attorneys at Law                                                   NOV 16 2018
                                                          at   70clock and /.J- min. t=' MJl
                                                                 1



  RANDALL K. HIRONAKA 7444                                 -     SUE BEITIA, CLERK-
  345 Queen Street, Suite 600
  Honolulu, Hawai 'i 96813
  Telephone No: (808) 888-2595
  Facsimile No: (808) 599-1645
  E-mail: randy@808-law.com

  Attorneys for Movant
  HAWAII PARTNERS, LLC


                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HA WAI'I

  IN THE MATTER OF THE SEARCH
           )                              CIV. No. 18-00080 LEK-RLP
  OF: BOSTON WHALER 370
           )
  OUTRAGE "PAINKILLER," HA
           )                              MOVANT HAWAII PARTNERS,
  9849 H, HULL IDENTIFICATION
           )                              LLC's SUPPLEMENTAL BRIEFING
  NUMBER (HIN) BWCE 1942D414
           )                              PURSUANT TO COURT'S ORDER
  MOORED IN KEWALO BASIN
           )                              (ECF No. 38) and CERTIFICATE OF
  HARBOR, HONOLULU, HA WAI'I
           )                              SERVICE
           )
           )                              [FILED UNDER SEAL]
           )
 ~~~~~~~~~ )

           MOVANT HAWAll PARTNERS, LLC 's SUPPLEMENTAL
          BRIEFING PURSUANT TO COURT'S ORDER (ECF No. 38)
Case 1:18-cv-00080-LEK-WRP Document 40 Filed 11/16/18 Page 2 of 6             PageID #: 398



        In the Government's Response to HI Partners' Motion for Return of

  Property, p.10, the Government stated that it would return the seized electronics

  and retain copies of electronic information from these devices. Now, in its Court-

  Ordered Supplemental Briefing, the government admits that it has not only

  retained copies, but that it has also retained the original SD cards. For the reasons

  set forth in HI Partners' prior pleadings (see Hawaii Partners, LLC's Objections to

 the Findings and Recommendation to Deny Hawaii Partners LLC's Motion for

 Return of Property, pp. 16-17, and prior pleadings cited therein), HI Partners

 respectfully submits that to the extent that the face of the warrant authorized the

 wholesale seizure of these SD cards, it was unconstitutionally overbroad and failed

 to satisfy the Fourth Amendment's particularity requirement.

        The government has not articulated a lawful basis for retaining electronic

 data outside the period of the alleged offense conduct. The government's

 Supplemental Briefing, filed on November 9, 2018, asserts that some data on the

 SD cards is pertinent, and therefore, that retention of all data is authorized. This

 argument highlights the overbreadth and lack of particularity defects in the

 warrant. The government contends that (Supplemental Briefing, p.3 ):

               Under the terms of Attachment B, data may be pertinent to a subject
               offense committed in the specified time period even if the data was
               not created in that time period.

 The government's assertion that post-offense data "may be pertinent" does not


                                            2
Case 1:18-cv-00080-LEK-WRP Document 40 Filed 11/16/18 Page 3 of 6             PageID #: 399




 justify its continued retention of the original SD cards, or entire copies thereof,

  without regard to the actual relevance of the seized information. Notably, the

  government has identified only one image with a timestamp outside the alleged

  offense time period, and the government does not even explain the relevancy of

  this single image. This single post-offense image does not justify the government's

  wholesale retention of all post-offense data.

        The government's reliance on United States v. Ganias, 824 F.3d 199, 215-

  216 (2d Cir. 2016) (en bane), is misplaced. In Ganias, the Court did not decide

 whether the government's retention of entire mirrored hard drives violated the

 Fourth Amendment. Id. at 220-21. Instead, the Court relied on the good faith

 exception in affirming the district court's denial of a motion to suppress evidence.

 Id. at 221-25. In doing so, the Court specifically distinguished Ganias from the

 situation with which the Court is presented here. The Ganias Court emphasized

 that the defendant therein did not file a motion to return to return property pursuant

 to Fed.R.Crim.P. 4l(g), and that Rule 41(g) "constitutes a statutory solution" for

 addressing the issues presented by the government's retention of entire electronic

 storage devices. Id. at 218-20. Thus, HI Partners is seeking the precise redress

 suggested by Ganias.

        Moreover, the government's Supplemental Briefing ignores United States v.

 Comprehensive Drug Testing, Inc., 621 F .3d 1162, 1177 (9th Cir. 2010), where the


                                            3
Case 1:18-cv-00080-LEK-WRP Document 40 Filed 11/16/18 Page 4 of 6              PageID #: 400




  Court stated:

                  We recognize the reality that over-seizing is an inherent part of the
                  electronic search process and proceed on the assumption that, when it
                  comes to the seizure of electronic records, this will be far more
                  common than in the days of paper records. This calls for greater
                  vigilance on the part of judicial officers in striking the right balance
                  between the government's interest in law enforcement and the right of
                  individuals to be free from unreasonable searches and seizures. The
                  process of segregating electronic data that is seizable from that which
                  is not must not become a vehicle for the government to gain access to
                  data which it has no probable cause to collect.

  Here, the government has wholly failed to establish probable cause to seize and

  retain data outside the alleged offense period.

        In response to the Court's question whether the electronic data can be

  separated by date recorded from the rest of the data, the government has stated that

 it is unable to make this determination without conducting further forensic

 analysis. The Order Granting Application to Extend Time in Which to Search the

 boat at issue herein imposed a deadline ofNovember 25, 2017. To the extent that

 the government failed to complete its search of the SD Cards prior to that deadline,

 this should not constitute a basis for the government to continue to retain data

 outside the alleged offense time period, which it has failed to establish probable

 II

 II

 II

 II

                                              4
Case 1:18-cv-00080-LEK-WRP Document 40 Filed 11/16/18 Page 5 of 6   PageID #: 401




  cause to retain.

        DATED: Honolulu, Hawai'i, November 16, 2018.

                                          Respectfully submitted,

                                          MIYOSHI & HIRONAKA, LLLC
                                          Attorneys at Law



                                          By:
                                                RANDALL K. HIRONAKA

                                          Attorneys for Movant
                                          HA WAii PARTNERS, LLC




                                      5
Case 1:18-cv-00080-LEK-WRP Document 40 Filed 11/16/18 Page 6 of 6         PageID #: 402




                  IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAI'I

  IN THE MATTER OF THE SEARCH
           ) CIV. No. 18-00080 LEK-RLP
           )
  OF: BOSTON WHALER 370
  OUTRAGE "PAINKILLER " HA
           ) CERTIFICATE OF SERVICE
           )            '
  9849 H, HULL IDENTIFICATION
           )
  NUMBER (HIN) BWCE 1942D414
           )
  MOORED IN KEWALO BASIN
           )
  HARBOR, HONOLULU, HAWAI'I
           )
 ~~~~~~~~-)

                           CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the

 foregoing document has been duly served upon the following parties by way of

 CM/ECF electronic filing, to their last known addresses on the following date:

             DARREN W. K. CHING
             Office of the United States Attorney
             300 Ala Moana Blvd., Rm. 6100
             Honolulu, Hawai 'i 96850

       DATED: Honolulu, Hawai'i, November 16, 2018.




                                             MIYOSHI & HIRONAKA, LLLC
